Citation Nr: 1038191	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  00-08 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for additional 
disability claimed to be due to VA medical treatment.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office in Los Angeles, California 
(RO) which denied the Veteran's claim of entitlement to VA 
compensation benefits under the provisions of 38 U.S.C. § 1151.

The Veteran testified at a hearing held at the RO before a 
Decision Review Officer in May 2000, a transcript of which has 
been associated with the Veteran's claims file.

In August 2001, the Board requested an opinion from an 
independent medical expert in internal medicine who is not an 
employee of the VA.  In November 2001, the Board received the 
opinion.  In April 2002, the Board denied the Veteran's claim.  
The Veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In a July 2006 Order, the Court set 
aside the Board's decision and remanded the matter for further 
development.  The Secretary of VA appealed the Court's Order to 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  In December 2007, the Federal Circuit granted 
the Secretary's motion to vacate the Court's order and remand for 
further proceedings.  In an October 2008 memorandum decision, the 
Court again set aside the Board's decision and remanded the 
matter for further development.  The Court specifically 
instructed the Board to provide the Veteran with notification 
pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).

In July 2009, the Board remanded for further development.  
Specifically, the Board instructed the RO to contact the Veteran 
to inquire as to the disabilities for which he is seeking 
benefits under 38 U.S.C. § 1151, ask the Veteran to submit or 
identify post-January 2007 medical evidence regarding all such 
claimed disabilities, undertake any additional development it 
deems necessary to obtain current medical evidence regarding any 
such claimed disabilities, obtain all treatment records from the 
VA medical center in Long Beach, California, provide the Veteran 
an examination, and readjudicate the claim.  Pursuant to the RO's 
November 2009 letter, the Veteran submitted a list of claimed 
disabilities in December 2009.  The November 2009 letter also 
specifically requested that the Veteran submit or identify any 
post January 2007 medical evidence.  Additionally, VA treatment 
records from Long Beach, California dated up to November 2009 
have been associated with the claims folder, and the Veteran was 
provided a VA examination in April 2010.  In July 2010, the RO 
readjudicated the claim based on the additional evidence 
received.  Furthermore, a corrective VCAA notification was sent 
to the Veteran in July 2006.  Thus, there is compliance with the 
Court and Board's remand instructions.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (noting that where the remand orders of 
the Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.

The Veteran's claims folder has been returned to the Board for 
further appellate proceedings.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The weight of the medical and other evidence of record is against 
the conclusion that the Veteran's claimed disabilities were 
caused by the negligent or careless administration of 
prescription medication.


CONCLUSION OF LAW

There is no legal merit to the claim of entitlement to VA 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for the 
claimed disabilities due to administration of prescription 
medication.  38 U.S.C.A. §§ 1151, 5107 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in July 2006, the RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the 
Veteran of: information and evidence necessary to substantiate 
the claim; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  The July 2006 letter also notified the 
Veteran of the process by which initial disability ratings and 
effective dates are established.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).   The claim was subsequently readjudicated in a 
July 2010 supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured 
its failure to afford statutory notice to the claimant prior to 
an initial rating decision by issuing a notification letter after 
the decision, readjudicating the claim, and notifying the 
claimant of such readjudication in the statement of the case).

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  
All identified and available treatment records have been 
secured.  Additionally, as the Board will discuss in detail in 
its analysis below, the Veteran was provided with a VA 
examination in April 2010.  The report of this  examination 
reflects that the examiner reviewed the Veteran's past medical 
history, recorded his current complaints, conducted an 
appropriate physical examination, and rendered an appropriate 
opinion consistent with the remainder of the evidence of record.  
The Board, therefore, concludes that this examination report is 
adequate for purposes of rendering a decision in the instant 
appeal.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Veteran and his representative 
have not contended otherwise.  Thus, the duties to notify and 
assist have been met.


Analysis

The Veteran, who is a physician, contends that he suffered 
permanent disability following VA prescription of channel blocker 
medication, in particular the drug Felodipine, which was 
prescribed to him by the VA for treatment of hypertension. 
Specifically, he has claimed that he suffered permanent residuals 
in the form of joint pain and stiffness, limited ambulation and 
instability, loss of dexterity, delayed or absent recall, 
recurrent ulcers, and internal bleeding as a result of the 
administration of this drug.  He asserts that the drug either 
aggravated or caused his arthritis symptoms and aggravated his 
pre-existing gastrointestinal problems.  Additionally, in 
December 2009, the Veteran listed the following conditions which 
have resulted from his use of Felodipine:  multiple system 
failure, anemia, renal insufficiency, nocturia, bilateral 
varicose veins, claudicating, intracranial hemorrhage and 
residuals, cerebral ischemia, edema of the lower bilateral 
extremities, peripheral nerve disease, loss of balance, loss of 
dexterity, gall bladder and stones, diabetes mellitus, chronic 
fatigue, neuralgia of the right shoulder and right hip, cancer of 
the larynx, alopecia on his legs and arm pits, aortic aneurysm, 
muscular atrophy, bilateral cataracts, and degenerative cervical 
spine.  The Veteran has submitted evidence, including medical 
treatises, and his own opinion in support of his claim.

Where a veteran suffers an injury or aggravation of an injury as 
a result of VA medical treatment, and the injury or aggravation 
results in additional disability or death, then compensation, 
including disability, death, or dependency and indemnity 
compensation, shall be awarded in the same manner as if the 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151 (West 2002).  As with any claim, when there is an 
approximate balance of positive and negative evidence regarding 
any matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).

In order for the disability or death to qualify for compensation 
under 38 U.S.C.A. 
§ 1151, the disability or death must not have been the result of 
the veteran's willful misconduct, and must have been caused by VA 
hospital care, medical or surgical treatment, or examination.  
Additionally, the VA hospital care, medical or surgical 
treatment, or examination that proximately caused the disability 
or death, must have been careless, negligent, lacked proper 
skill, or involved an error in judgment, or an event that was not 
reasonably foreseeable.  38 U.S.C.A. § 1151(a) (West 2002).  The 
additional disability or death must not merely be coincidental 
with the VA hospitalization, medical, or surgical treatment.  
Finally, proof of aggravation, in the absence of evidence 
satisfying the causation requirement, will not suffice to make 
the additional disability or death compensable.  38 C.F.R. § 
3.358(c)(1)(2) (2010).

In determining whether additional disability exists, the Board 
will compare the veteran's physical condition immediately prior 
to the disease or injury upon which the claim for compensation is 
based with his physical condition subsequent thereto.  With 
regard to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition which 
the medical or surgical treatment was intended to alleviate.  
Compensation is not payable if the additional disability or death 
results from the continuance or natural progress of the disease 
or injury for which the training, treatment, or hospitalization 
was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2) (2010).

To determine whether there was informed consent, VA will consider 
whether the health care providers substantially complied with the 
requirements of § 17.32 of this chapter.  Minor deviations from 
the requirements of § 17.32 of this chapter that are immaterial 
under the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d) (2010).

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient or the 
patient's surrogate of the proposed diagnostic or therapeutic 
procedure or course of treatment.  The practitioner, who has 
primary responsibility for the patient or who will perform the 
particular procedure or provide the treatment, must explain in 
language understandable to the patient or surrogate the nature of 
a proposed procedure or treatment; the expected benefits; 
reasonably foreseeable associated risks, complications or side 
effects; reasonable and available alternatives; and anticipated 
results if nothing is done.

The informed consent process must be appropriately documented in 
the health record.  38 C.F.R. § 17.32(c), (d) (2010).

In this case, the Veteran sustained a bullet wound to his left 
leg during service in World War II.  He has suffered from 
varicose veins in both legs since the 1940s. Service connection 
is in effect for residuals of a gunshot wound of the right leg 
and for bilateral varicose veins.

The Veteran had a long history of gastrointestinal problems, 
including chronic gastritis, ulcers and colonic polyps, as well 
as chronic renal insufficiency.  In the early 1990s, he 
experienced transient ischemic attacks; a magnetic resonance 
imaging study of his brain in 1993 was interpreted as showing a 
possible infarct.

The Veteran's medical records show that his VA primary care 
physician initially prescribed Felodipine at a dosage of 5 mg a 
day for treatment of hypertension (in place of Nifedipine) in 
November 1994.  The Veteran evidently stopped taking Felodipine 
after episodes of ankle edema and lightheadedness in July 1995, 
but resumed the medication shortly thereafter.  His medical 
records during this time frame reflect multiple complaints of 
edema and generalized body aches, which were attributed to the 
medication.  He stopped taking it altogether in June 1996.  He 
began reporting arthritis-like joint pain in 1996 and early 
cataracts in 1998.  A November 2001 treatment record noted that 
the Veteran had increased transient ischemic attack when taking 
Felodipine.  

The Veteran has presented contentions to the effect that he 
believes his joint pain and stiffness, limited ambulation and 
instability, loss of dexterity, delayed or absent recall, 
recurrent ulcers, and internal bleeding were caused by 
Felodipine.  He also asserts that Felodipine either aggravated or 
caused his arthritis symptoms and aggravated his pre-existing 
gastrointestinal problems.  Most recently, as noted above, the 
Veteran has contended that he suffers from multiple system 
failure, anemia, renal insufficiency, nocturia, bilateral 
varicose veins, claudicating, intracranial hemorrhage and 
residuals, cerebral ischemia, edema of the lower bilateral 
extremities, peripheral nerve disease, loss of balance, loss of 
dexterity, gall bladder and stones, diabetes mellitus, chronic 
fatigue, neuralgia of the right shoulder and right hip, cancer of 
the larynx, alopecia on his legs and arm pits, aortic aneurysm, 
muscular atrophy, bilateral cataracts, and degenerative cervical 
spine due to his use of the medication.  Additionally, in written 
argument received in December 2001, he presented another theory 
of entitlement, namely that his VA physicians negligently 
prescribed Felodipine despite the Veteran's concurrent ingestion 
of acetaminophen and grapefruit juice, and that such interaction 
caused his claimed disabilities.

The evidence includes a November 2001 Independent Medical Expert 
(IME) opinion.  The opinion rendered by the Director of the 
Division of General Internal Medicine at a state university 
medical center, summarized the Veteran's medical history.  Based 
upon the review of the Veteran's medical records, the IME 
concluded as follows:

After review of his medical records and 
literature pertaining to the adverse events from 
felodipine use, I feel that it is unlikely that 
the patient's claimed disabilities are related 
to his Felodipine use.  His recurrent ulcers and 
internal bleeding are most likely related to his 
H. pylori-like infection and its resistance to 
treatment.  His limited ambulation and 
instability with loss of dexterity and delayed 
or absent recall is most likely due to his 
lacunar infarcts and long-standing hypertension.  
His joint pain and stiffening, which has 
resolved, was most likely due to a transient 
inflammatory polyarthritis.  Any residual 
arthritic pain, particularly that relating to 
his shoulder, knee, and ankles, is most likely 
degenerative joint disease.

Subsequently, the Veteran was afforded a VA examination in April 
2010, the report of which noted that the examiner reviewed the 
claims folder in conjunction with evaluation of the Veteran.  The 
examiner noted the Veteran's extensive medical history in 
relation to his taking both Nifedipine and Felodipine between 
1992 to 1996.  The examiner indicated that the Veteran was 
treated with typical doses of medication.  In addressing the 
Veteran's contention that the dosage was too high in light of his 
age and purported consumption of grapefruit juice that could lead 
to higher drug concentrations, the examiner noted that it was 
possible.  The examiner noted that the dose the Veteran received 
was common and the main concern was the development of low blood 
pressure which would result in altering the dose or choosing an 
alternative treatment.  The examiner further stated that there 
was no indication that low blood pressure was an issue.  He 
further indicated that the common adverse drug effects were 
transient and generally resolved after the drugs were 
discontinued.  He stated that "[t]he probability that these 
adverse drug reactions were indicative of permanent injury is 
very unlikely given their transient, physiologic nature and long 
term adverse consequences related to their use has not been 
demonstrated."  The examiner added that there were possible rare 
adverse drug reactions attributed to the drugs but that they 
could not be established with significant certainty as they 
occurred with a similar frequency to the placebo rate.  He 
pointed out that the only commonly known adverse effect was lower 
extremity edema which significantly improved or resolved after 
discontinuation of the medication.  He found that this side 
effect was not associated with any permanent residuals and any 
residual edema was likely due to the usual causes of the common 
problem (e.g. venous stasis).  The examiner added that the only 
other symptom that temporarily occurred with the use of the 
medications was inflammatory polyarthritis  which resolved a 
short time after discontinuation of Felodipine.  It was noted 
that arthritis is listed as a potential adverse effect of 
Felodipine but occurred in less than one percent of users and was 
not inflammatory.  The examiner noted that in this case, the 
Veteran's condition was diagnosed with an undetermined etiology 
and resolved as subsequent records show that the Veteran did not 
have inflammatory arthritis.  It was noted that the Veteran's 
current condition is degenerative in nature which is consistent 
with the Veteran's age, as are the rest of the Veteran's problems 
which "are relatively common disease likely to occur in a 
patient of his age and with risk factors such as hypertension."  

As to the Veteran's contention that if the use of drugs did not 
directly lead to his conditions that it was possible by causing 
an adverse effect that led to use of to the other drugs for 
arthritis (e.g. Tylenol), these drugs could have caused his 
conditions.  The examiner found no evidence in the record to show 
that the Veteran's chronic problems were related to any of his 
treatments.  The examiner concluded that 
there is no evidence that either felodipine or 
nifedipine caused any adverse effects except 
lower extremity edema that resolved after 
discontinuation of the drug[s].  In addition, 
there is no evidence of direct or indirect 
effects of treatment with these drugs that 
caused any of his claimed problems nor other 
problems reviewed in the record.  It is 
therefore less likely than not that treatment 
with felodipine or nifedipine was etiological to 
any of the identified problems or produced any 
additional disability.  There is no evidence for 
careless, negligence, lack of proper skill, 
error in judgment, or similar instance or fault 
on the part of VA in prescribing felodipine or 
nifedipine.  

In essence, the Veteran, who is a physician, contends that he 
acquired the claimed disabilities because of the improper 
prescription of medication for hypertension. The Veteran's 
representative contends, in essence, that because the veteran is 
a physician, his own opinion as to the source of his claimed 
disabilities places the evidence as to this issue in equipoise 
and that the claim accordingly must be granted.

The choice of one particular drug over another for the treatment 
of a patient, such as the Veteran, who has multiple medical 
problems is a complex one and one requiring medical expertise 
which the Board does not possess and indeed is prohibited from 
exercising.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Thus, the task of the Board is to review the medical evidence of 
record and evaluate the credibility and probative value of the 
opinions expressed by those who do possess the necessary 
expertise, in light of the governing law and regulations.  
Guidelines for the evaluation of medical evidence are found in 
the Court's jurisprudence and have been discussed by the Board in 
the law and regulations section above.

The medical evidence boils down to statements made by the 
Veteran, who is a physician, in his own behalf, and those of the 
November 2001 IME and April 2010 VA examiner.

The Board notes that as a medical doctor, the Veteran is 
competent to render an opinion upon matters requiring medical 
expertise such as the etiology of a particular disability.  In 
this capacity, in support of his claim, the Veteran has presented 
the opinion that his VA physicians prescribed Felodipine in a 
negligent manner.  He has indicated, in essence, that VA health 
care providers ignored contraindications, such as his age (over 
65) and the fact that he drank grapefruit juice.  

It is the Board's responsibility to assess the credibility and 
weight to be given to each piece of evidence, in the context of 
the entire record.  Madden v. Gober, 125 F.3d 1477, 1481 (1997).  
The Board is cognizant of possible self interest which any 
veteran has in promoting a claim for monetary benefits.  The 
Board may properly consider the personal interest a claimant has 
in his or her own case.  However, the Court has held that the 
Board is not free to ignore the assertion of a claimant-physician 
as to any matter upon which he is competent to offer an opinion.  
This does not mean that the Board cannot consider the personal 
interest that the appellant-expert has in his own case . . . "  
Pond v. West, 12 Vet. App. 341, 345 (1999) (citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (noting that interest may 
affect the credibility, but not the competency, of testimony)).

In this regard, the Board observes that the Veteran's self-
interest in this case includes the receipt of monetary benefits 
if he is successful in pressing his claim. The independent 
medical expert is not affiliated with the VA.  He was paid a 
single fee for his independent research into the matter, and his 
written opinion.  His fee was not contingent on any particular 
conclusion made or on the final outcome of the case.  
Additionally, the VA examiner, while an employee of VA, also has 
no self-interest in this case.  

The medical treatise submitted by the Veteran also listed rare 
side effects of the medications.  This list includes literally 
dozens of side effects, including joint pain. Again, the IME and 
VA examiner indicated that joint pain experienced by the Veteran 
resolved when his medication was discontinued.  

After having carefully evaluated all of the evidence, the Board 
places greater weight of probative value of the IME and VA 
opinion than it does of the Veteran's own opinion.  The Board 
disagrees with the contention of the Veteran's representative 
that the mere fact that the Veteran is a physician places the 
opinions in equipoise.  As discussed above, the Board may choose 
one medical opinion over another if it provides reasons for doing 
so.  See, e.g., Wensch, supra.

Although in no way impugning the Veteran's motives, the Board 
believes that self interest may be a factor in his opinion.  See 
Pond, supra.  It would be hard to conceive that a physician 
claiming VA monetary benefits would submit a medical opinion 
against his own claim.

More significantly, the IME and VA examiner, two independent 
physicians, reached the same conclusions upon extensive review of 
the Veteran's records and the pertinent medical literature, and 
in the case of the VA examiner, evaluation of the Veteran.  The 
IME and VA opinions appear to be more consistent with the medical 
record than is the Veteran's opinion.  That is, the Veteran's 
currently claimed disabilities are fully explained by other 
causes, most if not all of which predated the prescription of his 
medications.  The medical evidence of record further appears to 
indicate, consistent with the IME and VA examiner's conclusions, 
that symptoms associated with the medication use stopped when the 
medications were discontinued.  The IME and VA examiner's 
conclusions also appear to be supported by the information 
submitted by the Veteran, which indicate that side effects such 
as swelling of the legs and feet could be expected.  The 
information supplied by the Veteran does not, however, appear to 
support the proposition that permanent sequelae such as he claims 
are to be expected.  

In the absence of a current disability resulting from VA medical 
care, no VA compensation may be paid.  See 38 U.S.C.A. § 1151.  
For reasons explained above, the Board concludes that no 
permanent disability has been demonstrated as being due to VA 
medical care.  The Board bases its conclusion on the IME and VA 
examiner's opinions and the objective medical evidence of record, 
and accords the Veteran's own medical opinion relatively little 
weight.

In conclusion, the preponderance of the evidence reflects that 
although the Veteran had a frustrating course with the 
medications Nifedipine and Felodipine, which ended in the 
selection of a different medication for the control of his blood 
pressure, no current disability resulted therefrom.  As explained 
above, the Veteran's own expert medical opinion to the contrary 
has been considered in this matter; however, the Board has chosen 
to place greater weight of probative value upon the opinions of 
the IME and VA examiner for the reasons set forth above.

In the absence of additional disability due to VA medical 
treatment, the matter of alleged VA negligence is moot.  That is, 
in the absence of current disabilities which are demonstrated to 
be the result of VA medical care, whether such medical care was 
careless or not is of no consequence.  Similarly, in the absence 
of disability due to VA medical treatment, the matter of 
(un)foreseeability need not be discussed. See 38 U.S.C.A. § 1151.

In short, for the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
Veteran's claim for VA compensation under the provisions of 38 
U.S.C.A. § 1151.  His claim is accordingly denied.


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for additional 
disability claimed to be due to VA medical treatment is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


